EXHIBIT 10.68








RETENTION AWARD AGREEMENT


THIS RETENTION AWARD AGREEMENT (the “Agreement”), effective as of the “Effective
Time” within the meaning of the Agreement and Plan of Merger by and among Duke
Energy Corporation, Forest Subsidiary, Inc. and Piedmont Natural Gas Company,
Inc. (“Piedmont”), dated as of October 24, 2015 (the “Merger Agreement”), is
made by and between Frank H. Yoho (the “Executive”) and Duke Energy Corporation
(individually, “Duke Energy” and, collectively with its directly and indirectly
held majority or greater-owned subsidiaries or affiliates, referred to herein as
the “Company”).


1.    Contingent Award.


(a)
Grant of Retention Award. In consideration of the Executive’s service for the
Company, Duke Energy hereby grants to the Executive the opportunity to earn a
retention award (the “Retention Award”) pursuant to the terms of this Agreement
in the amount of $2,300,000.



(b)
Vesting Schedule. Subject to earlier forfeiture as described below, the
Retention Award shall become fully vested in its entirety if the Executive is
continuously employed by the Company until the earlier of (i) the third
anniversary of the Effective Time, (ii) the date the Executive voluntarily
retires from Duke Energy, as long as the Executive provides at least 90 days
advance written notice of his intent to retire and such retirement occurs on or
after January 1, 2019, (iii) the date the Executive becomes permanently and
totally disabled within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (“Code”), or (iv) the Executive’s death. For purposes
of this Agreement, the Executive will be treated as if he retires if he
voluntarily terminates employment other than for “Good Reason” as such term is
defined in his Severance Agreement with Piedmont Natural Gas Company, Inc.,
dated September 4, 2007 (“Severance Agreement”).



(c)
Forfeiture of Retention Award. The Executive shall forfeit the Retention Award
in its entirety upon failing to remain continuously employed with the Company
until the date on which the Retention Award vests in accordance with Section
1(b) hereof. For purposes of clarity, the parties specifically acknowledge and
agree that under absolutely no circumstance can the Executive receive a payment
under both the Retention Award and under his Severance Agreement, and the
Retention Award shall be forfeited (or repaid if previously paid) in its
entirety in the event that the Executive is or becomes entitled to any payment
under the Severance Agreement.



2.
Payment of Earned Retention Award. In the event the Retention Award becomes
vested in accordance with Section 1(b)(i), the Executive (or the Executive's
estate in the event of the Executive's death) shall be entitled to receive a
lump sum cash payment equal to the Retention Award (without interest) within 30
days following the third anniversary of the Effective Time. In the event the
Retention Award becomes vested in accordance with Section 1(b)(ii), 1(b)(iii) or
1(b)(iv), the Executive (or the Executive's estate in the event of the
Executive's death) shall be entitled to receive a lump sum cash payment equal to
the Retention Award (without interest) within 30 days following the first
business day after separation from service, or such later date as required by
Section 4, below. Upon the vesting and/or payment of the Retention Award, the
Company shall have the right to deduct from such amount such taxes as are, in
the reasonable opinion of the Company, required to be withheld with respect to
such vesting and/or payment. No payments made pursuant to this Agreement will be
considered when determining the Executive’s benefits under the Company’s other
benefit plans (e.g., 401(k) plan, defined benefit pension plan, etc.).








--------------------------------------------------------------------------------




3.
Miscellaneous. The contingent rights set forth in this Agreement are not
transferable otherwise than by will or the laws of descent and distribution.
Nothing in this Agreement shall restrict the right of the Company to terminate
the Executive’s employment at any time with or without cause. The terms of this
Agreement shall be binding upon and inure to the benefit of Duke Energy, its
successors and assigns, and the Executive and the Executive’s beneficiaries,
executors, administrators, heirs and successors. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions of this Agreement, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision has been omitted. The
headings of the Sections of this Agreement are provided for convenience only and
are not to serve as a basis for interpretation or construction, and shall not
constitute a part of this Agreement. Except to the extent pre-empted by federal
law, this Agreement and the Executive’s rights under it shall be construed and
determined in accordance with the laws of the State of North Carolina. This
Agreement contains the entire agreement and understanding of the parties with
respect to the subject matter contained in this Agreement, and supersedes all
prior communications, representations and negotiations in respect thereto. For
purposes of clarity, however, nothing in this Agreement shall be construed to
limit in any way the effectiveness of the Executive’s wavier of certain rights
pursuant to that letter agreement between the Executive and the Company dated
August 4, 2016. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Duke Energy, or its delegate, shall have final authority to
interpret and construe this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Executive
and the Executive’s legal representative in respect of any questions arising
under this Agreement. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the
parties. Any payments to the Executive under this Agreement shall be paid from
the Company’s general assets, and the Executive shall have the status of a
general unsecured creditor with respect to the Company’s obligations to make
payments under this Agreement.



4.
Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code and that this Retention
Award not result in unfavorable tax consequences to the Executive under Section
409A of the Code. This Agreement will be administered and interpreted in a
manner consistent with this intent, and any provision that would cause this
Agreement to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Section 409A of the Code). The Corporation and the
Executive agree to work together in good faith in an effort to comply with
Section 409A of the Code including, if necessary, amending this Agreement based
on further guidance issued by the Internal Revenue Service from time to time,
provided that Duke Energy shall not be required to assume any increased economic
burden. Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to him under this Agreement which are payable upon his
termination of employment until he would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid within 30 days following the first business day
after the date that is six months following his separation from service (or upon
his death, if earlier).







--------------------------------------------------------------------------------




5.
Restrictive Covenants.  In consideration of the Retention Award, the Executive
agrees that during the period beginning with termination of employment and
ending with the earlier of the second anniversary of termination of employment
or the fifth anniversary of the Effective Time, the Executive shall not for any
reason, directly or indirectly, without the prior written consent of Duke
Energy: (i) become employed, engaged or involved with a competitor (defined
below) of the Company in a position that involves: providing services that
relate to or are similar in nature or purpose to the services performed by the
Executive for the Company at any time during his previous three years of
employment with the Company (including predecessors); or, supervision,
management, direction or advice regarding such services; either as principal,
agent, manager, employee, partner, shareholder, director, officer or consultant
(other than as a less-than three percent (3%) equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the-counter market); or (ii) induce or attempt to induce any customer,
client, supplier, employee, agent or independent contractor of the Company to
reduce, terminate, restrict or otherwise alter (to the Company’s detriment) its
business relationship with the Company. The noncompetition obligations of clause
(i) of the preceding sentence shall be effective only with respect to a
“competitor” of the Company, which is understood to mean any person or entity in
competition with the Company, and more particularly those persons and entities
in the businesses of:  production, transmission, distribution, or retail or
wholesale marketing or selling of electricity or natural gas; resale or
arranging for the purchase or for the resale, brokering, marketing, or trading
of electricity, natural gas or derivatives thereof; energy management and the
provision of energy solutions; development and operation of power generation,
transmission and distribution facilities, and sales and marketing of electric
power and natural gas, domestically and abroad; and any other business in which
the Company is engaged at the termination of the Executive’s employment; and
within the following geographical areas: (i) any country in the world (other
than the United States) where the Company has at least $25 million in capital
deployed as of termination of the Executive’s employment; (ii) the states of
Colorado, Florida, Georgia, Illinois, Indiana, Kentucky, Michigan, Minnesota,
Mississippi, New York, North Carolina, Tennessee, Ohio, Pennsylvania, South
Carolina, Texas, Vermont, Wisconsin and Wyoming; and (iii) any other state in
the United States where the Company has at least $25 million in capital deployed
as of the termination of the Executive’s employment.  Duke Energy and the
Executive intend the above restrictions on competition in geographical areas to
be entirely severable and independent, and any invalidity or enforceability of
this provision with respect to any one or more of such restrictions, including
geographical areas, shall not render this provision unenforceable as applied to
any one or more of the other restrictions, including geographical areas.  If any
part of this Section is held to be unenforceable because of the duration, scope
or geographical area covered, Duke Energy and the Executive agree to modify such
part, or that the court making such holding shall have the power to modify such
part, to reduce its duration, scope or geographical area. The Executive’s
agreement to the restrictions provided for in this Agreement and Duke Energy’s
agreement to provide the Retention Award are mutually dependent consideration.
Therefore, notwithstanding any other provision to the contrary in this
Agreement, if the Executive breaches any material restriction on the Executive
provided for in this Agreement or if the enforceability of any material
restriction on the Executive provided for in this Agreement is challenged and
found unenforceable by a court of law then Duke Energy shall, at its election,
have the right to (i) cancel the Retention Award, or (ii) recover from the
Executive any amount paid hereunder.  This provision shall be construed as a
return of consideration or ill-gotten gains due to the failure of the
Executive’s promises under the Agreement, and not as a liquidated damages
clause.  Nothing herein shall (i) reduce or eliminate Duke Energy’s right to
assert that the restrictions provided for in this Agreement are fully
enforceable as written, or as modified by a court, or (ii) eliminate, reduce, or
compromise the application of temporary or permanent injunctive relief as a
fully appropriate and applicable remedy to enforce the restrictions provided for
herein, in addition to recovery of damages or other remedies otherwise allowed
by law.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties effective as
of the date set forth herein.


EXECUTIVE
DUKE ENERGY CORPORATION




/s/ FRANKLIN H. YOHO
Franklin H. Yoho




By: /s/ MELISSA H. ANDERSON_________   
Melissa H. Anderson
Executive Vice President, Administration & Chief Human Resources Officer







